¥
4

se.

Case 1:20-cr-O0096-CM Document 19 Filed 05/26/20 Page 1of1

Case 1:20-cr-00096-CM Document18 Filed 05/26/20 Page 1 of1
U.S. Department of Justice

a

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building 1 F mh R f\ »
One Saint Andrew 's Plaza be HY ESE la

phe Tlie f Pa ke BE a
New York, New York 10007 ik i Lt i iW Liki Vi lbw

May 26, 2020 sp b [2°

; P l “20 Le

By ECF a FA. June 16,
6t ;
The Honorable Colleen McMahon ; ~ \ oral + 6 \u 5 bie i
Chief United States District Judge IN tue Let 6 51ew
Southern District of New York ot bade g lees OEE”
Daniel Patrick Moynihan United States Courthouse So hice (A (
500 Pearl Street
New York, NY 10007 . é
; 7, i a

Re: United States v. Jason Rivera, 20 CR 96 (CM) af
Dear Judge McMahon,

In recognition of ongoing public-health conditions, the Government writes on behalf of the
parties to request respectfully that the Court adjourn the conference currently scheduled for
May 27, 2020 to June 16, 2020 at 4:00 PM, a date and time that the parties understand may be
convenient to the Court. In addition, with the prior and continued consent of the defendant, the
Government requests respectfully that the Court exclude time under the Speedy Trial Act from
May 27, 2020, through June 16, 2020 pursuant to 18 U.S.C. § 3161(h)(7) on the basis that the
interests of the public and the defendant in a speedy trial are outweighed here by the interests of
the defendant in having further time in which to explore a pretrial disposition amidst the
circumstances of the declared national emergency.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

Testi peepee. | Brel tone Doin Maw
cass Thomas John Wright
, : Assistant United States Attorney

(212) 637-2295

*

ce: Jeremy Schneider (Counsel to Defendant Jason Rivera) (by ECF)

 
